



Exhibit 10.11.1
AMENDMENT NUMBER ONE
TO THE
BRIGHTHOUSE SERVICES, LLC
VOLUNTARY DEFERRED COMPENSATION PLAN


The BRIGHTHOUSE SERVICES, LLC VOLUNTARY DEFERRED COMPENSATION PLAN (the “Plan”)
is hereby amended, effective as of March 12, 2018, as follows:


1.Section 2 of the Plan is hereby amended by adding a new Section 2.23 to read
as follows:


“2.23
“Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed to
such term in rule 13d-3 of the General Rules and Regulations under the
Securities and Exchange Act of 1934, as amended from time to time.”



2.
Section 2 of the Plan is hereby amended by adding a new Section 2.24 to read as
follows:



“2.24
“Board” or “Board of Directors” means the Board of Directors of Brighthouse
Financial, Inc.”



3.
Section 2 of the Plan is hereby amended by adding a new Section 2.25 to read as
follows:



“2.25
“Change of Control” shall occur if any of the following events occur after March
12, 2018:



(i)
Any Person acquires (other than directly from Brighthouse Financial, Inc.)
Beneficial Ownership, directly or indirectly, of securities of Brighthouse
Financial, Inc. representing thirty percent (30%) or more of the combined Voting
Power of Brighthouse Financial, Inc.’s securities;



(ii)
Within any twenty-four (24) month period, the individuals who were Directors of
Brighthouse Financial, Inc. at the beginning of such period (the “Incumbent
Directors”) shall cease to constitute at least a majority of the Board of
Directors or the Board of Directors of any successor to Brighthouse Financial,
Inc.; provided, that any Director elected or nominated for election to the
Board  by a majority of the Incumbent Directors then still in office shall be
deemed to be an Incumbent Director for purposes of this Section 2.25(ii);
provided, further, notwithstanding the foregoing, that no individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election or removal of Directors of Brighthouse
Financial, Inc. or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board, including by reason
of any agreement intended to avoid or settle any such election contest or
solicitation of proxies or consents, shall be considered an Incumbent Director
for purposes of this Section 2.25(ii);



(iii)
The shareholders of Brighthouse Financial, Inc. approve a merger, consolidation,
share exchange, division, sale or other disposition of all or substantially all
of the assets of Brighthouse Financial, Inc. which is consummated (a “Corporate
Event”), and immediately following the consummation of which the shareholders of
Brighthouse Financial, Inc. immediately prior to such Corporate Event do not
hold, directly or indirectly, a majority of the Voting Power of (i) in the case
of a merger or consolidation, the surviving or resulting corporation, (ii) in
the case of a share exchange, the acquiring corporation, or (iii) in the case of
a division or a sale or other disposition of assets, each surviving, resulting
or acquiring corporation which, immediately following the relevant Corporate
Event, holds more than thirty percent (30%) of the consolidated assets of
Brighthouse Financial, Inc. immediately prior to such Corporate Event; or



(iv)
The stockholders of Brighthouse Financial, Inc. approve a plan of complete
liquidation or dissolution of Brighthouse Financial, Inc., or the approval by
the Board of a plan of complete or partial liquidation or dissolution of an
affiliate of Brighthouse Financial, Inc. that is a life insurance operating
company, which affiliate’s assets represent fifty percent (50%) or more of the
combined assets of all affiliates of Brighthouse Financial, Inc. that are life
insurance operating companies measured as of the date immediately preceding the
date the liquidation or dissolution is



1

--------------------------------------------------------------------------------





approved. For purpose of this section 2.25(iv) only, “affiliate” shall have the
meaning ascribed to such term in Rule 12b-2 of the General Rules and Regulations
of the Exchange Act, with reference to Brighthouse Financial Inc., and shall
also include any corporation, partnership, joint venture, limited liability
company, or other entity in which Brighthouse Financial Inc. owns, directly or
indirectly, at least fifty percent (50%) of the total combined Voting Power of
such corporation or of the capital interest or profits interest of such
partnership or other entity.


Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the combined Voting Power of Brighthouse
Financial, Inc.’s securities as a result of acquisition of Voting Securities by
Brighthouse Financial, Inc. which, by reducing the number of Voting Securities
outstanding, increases the proportional number of securities over which such
Person has Beneficial Ownership; provided, that if a Change of Control would
occur (but for the operation of this sentence) as a result of the acquisition of
Voting Securities by Brighthouse Financial, Inc., and after such share
acquisition by Brighthouse Financial, Inc., the Subject Person becomes the
Beneficial Owner of any additional securities that increase the then outstanding
combined Voting Power of Brighthouse Financial, Inc.’s securities Beneficially
Owned by such Subject Person, then a Change of Control shall occur.”


4.
Section 2 of the Plan is hereby amended by adding a new Section 2.26 to read as
follows:



“2.26
“Director” means any individual who is a member of the Board of Directors of
Brighthouse Financial, Inc.”



5.
Section 2 of the Plan is hereby amended by adding a new Section 2.27 to read as
follows:



“2.27
“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof; provided, however, that “Person” shall not
include (i) Brighthouse Financial, Inc. or any Affiliate or (ii) any employee
benefit plan (including an employee stock ownership plan) sponsored by
Brighthouse Financial, Inc. or any Affiliate.”



6.
Section 2 of the Plan is hereby amended by adding a new Section 2.28 to read as
follows:



“2.28
“Voting Power” shall mean such number of Voting Securities as shall enable the
holders thereof to cast all the votes which could be cast in an annual election
of directors of a company.”

7.
Section 2 of the Plan is hereby amended by adding a new Section 2.29 to read as
follows:



“2.29
“Voting Securities” shall mean all securities entitling the holders thereof to
vote in an annual election of directors of a company.”

8.
Section 18 of the Plan is hereby amended by adding a new Section 18.1 to read as
follows:

“Limitations on Amendment After a Change of Control. Notwithstanding any other
provision of this Plan, no amendments can be made to this Plan after a Change of
Control that would, in any way, reduce the amount in Deferred Compensation
Accounts accrued under the Plan for any Participant as of the date the Change in
Control occurred. Amendments to Investment Tracking Funds under this Plan after
a Change of Control cannot eliminate all Investment Tracking Funds that have a
fixed rate of return. Furthermore, after a Change of Control, the adjustment to
the value of the Participant’s Deferred Compensation Account under any such
fixed Investment Tracking Funds may not fall below zero. Further, no amendments
or modifications to the timing and form of distributions available under this
Plan can be made after a Change of Control has occurred.”








2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this amendment has been executed by the Plan Administrator
on this 15th day of March 2018.
    
Plan Administrator




/s/ Mark J. Davis    
Mark J. Davis






Witness: /s/ Kim T. Jupiter                




3